DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions & Status of Claims
Claims 13-36 are examined in this office action of which claims 13-16, 29 and 31-32 were amended in Applicant’s reply dated 9th March 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 30 depends on claim 14 and recited the transitional phrase “includes” which is equivalent to the term “comprising” while the claim 14, the claim upon which instant claim 30 depends on, recites the transitional phrase “consisting essentially of”. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps while the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).. MPEP § 2111.03. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 13-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0039827 A1 of Yamagishi (US'827) cited in the IDS dated 06/10/2020.
List 1
Element
Instant Claims
(mass %)
US'827
(weight %)
Zn
17– 34
Balance [0012]
Sn
0.02 – 2.0
0.1 – 0.8
Ni
2.1 – 5
0.02 – 3 
One or More of   P, Al, Sb, As, Pb
Claims 14, 16: One of More of  
P: 0.003 – 0.09
Al: 0.005 – 0.5
Sb: 0.01 – 0.09
As: 0.01 – 0.09
Pb: 0.0005 – 0.03
Claim 30: further includes P: 0.003 – 0.09
Claim 32: P: 0.003 – 0.09
P: 0.02 – 0.15
One or More of   Fe, Co, Mg, Mn,   Ti, Zr, Cr, Si, REE
Claims 15, 16: One of More of 
Fe, Co, Mg, Mn, Ti, Zr, Cr, Si and REE with 
Sum: 0.0005 – 0.2 & Each: 0.0005 – 0.05

Claim 31, 32: Fe: 0.0005 – 0.05
Fe: 0.02 – 0.6
Cu + unavoidable 
impurities
Balance
58 to 66




Regarding Claims 13-16 and 25-36, US'827 {whole document} teaches [0023] “a copper alloy having an excellent corrosion cracking resistance and an excellent dezincing resistance” “wherein the proportion of an alpha phase is 80 vol % or more” wherein the claimed ranges of the constituent elements  of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
The copper alloy of US'827 with an alpha microstructure ([0023] ““wherein the proportion of an alpha phase is 80 vol % or more””) reads on the metallographic structure of the instant alloy wherein “the copper alloy has a metallographic structure, selected from the group consisting of (1) a ratio of an α phase in a constituent phase of the metallographic structure is 99.5% or more by area ratio, and (2) an area ratio of a γ phase (γ)% and an area ratio of a β phase (β)% dispersed in an α phase matrix, satisfy a relationship of 0≤2×(γ)+(β)≤0.7, the γ phase having an area ratio of 0% to 0.3% and the β phase having an area ratio of 0% to 0.5% are dispersed in the α phase matrix”. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Claims 13-16 and 31-32 employ the transitional phrase "consisting essentially of" with respect to the compositional components. The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See MPEP § 2111.03. Therefore, for examination purposes, the transitional phrase "consisting essentially of" is interpreted as being equivalent to the transitional term "comprising". It is noted that the reference alloy may contain elements that are not explicitly claimed in the instant claims. However, the usage of the alloy as disclosed is fitting as prior art since the instant claims recite the transitional phrase, "comprising". The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03.
It is noted that the prior art does not explicitly teach the formulaic expressions and their values as claimed in the instant claims/ However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, to show the proof of concept that the claimed ranges are satisfied by the values encompassed by the prior art, Examiner hereby provides an example, a copper alloy with the composition that is within the range taught by the prior art of Zn: 24, Sn: 0.8 and Ni: 2.2 and P: 0.05 would result in values for 23.600, 19.360, 20.884, 2.340, 2.750 and 44 respectively for Formulaic Expressions 1, 2, 3, 4, 5 and 6 respectively, thereby satisfying the claimed ranges of the instant claims (see List 2 below).
Formulaic Expression 1: f1 = [Zn] + 5 [Sn] – 2 [Ni];
Formulaic Expression 2: f2 = [Zn] – 0.3 [Sn] – 2 [Ni]
Formulaic Expression 3: f3 =                         
                            
                                
                                    {
                                    f
                                    1
                                    ×
                                    
                                        
                                            32
                                            -
                                            f
                                            1
                                        
                                    
                                    ×
                                    [
                                    N
                                    i
                                    ]
                                    }
                                
                                
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
Formulaic Expression 4: 0.7[Ni] + [Sn]
Formulaic Expression 5: [Ni] / [Sn]
Formulaic Expression 6: [Ni] / [P]
List 2: Formulaic Expression & Ranges
Formulaic Expression
Claimed Ranges
Prior Art 
(calculated)
f1 = [Zn] + 5 [Sn] – 2 [Ni]
12 – 30 		claims 13-16, 31-32
12 – 29 		claims 29
23.6
f2 = [Zn] – 0.3 [Sn] – 2 [Ni]
10 – 28 		claims 13-16, 31-32
10 – 27 		claims 29
19.36
f3 =                                             
                                                
                                                    
                                                        {
                                                        f
                                                        1
                                                        ×
                                                        
                                                            
                                                                32
                                                                -
                                                                f
                                                                1
                                                            
                                                        
                                                        ×
                                                        [
                                                        N
                                                        i
                                                        ]
                                                        }
                                                    
                                                    
                                                        
                                                            
                                                                1
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                
                                            
                                        
12 – 33 		claims 13-16, 31-32
12 – 33		claims 29
20.884
0.7[Ni] + [Sn]
1.6 – 4 		claims 13-16, 25-29 and 31-32
2.340
[Ni] / [Sn]
1.4 – 90 		claims 13-16, 31-32
1.8 – 12 		claims 25-28
1.6 – 90 		claims 29
2.750
[Ni] / [P]
25 - 750 		claims 14, 16, 32 
44




In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
It is noted that the prior art does not explicitly teach of the claimed limitations of A) conductivity value of a) 13-22% IACS of instant claims 13-16, 31 and 32 and b) 13-21% IACS of instant claims 25-29 or B) proof stress×80%×(100%-stress relaxation rate (%) at 150°C for 1,000 hours) is 295 N/mm2 or more as claimed in the instant claims 33-36.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis above) and b) the claimed and prior art products have substantially identical microstructure (see structural analysis above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claims 17-24, instant claims 17 and 19-21 recite “wherein the copper alloy is applicable to medical appliances, handrails, door handles, and water supply and drain sanitary facilities, apparatuses and containers” while instant claims 18 and 22-24 recite “wherein the copper alloy is used for electronic and electrical components and automobile components of connectors, terminals, relays, and switches”. In other words, instant claims are directed to an intended use or capability limitation of the alloy. Since the prior art teaches a substantially identical alloy (see compositional, structural and property analysis above), the alloy of the prior art can be used or would be capable of being used as claimed in the instant claims. In addition, US'827 teaches “[0002] The present invention generally relates to a copper alloy and a method for producing the same. More specifically, the invention relates to a copper alloy having an excellent corrosion cracking resistance and an excellent dezincing resistance, in addition to characteristics of conventional brasses having an excellent machinability or cutting workability and an excellent recyclability, and a method for producing the same” “[0004] Conventional brasses, such as free-cutting brass rods/bars (JIS C3604) and forging brass rods/bars (JISC3771), which are copper-zinc alloys containing lead (Pb), are widely used for metal parts for water lines and valve parts due to their excellent malleability, hot workability and cutting workability.” thereby reading on the capability/intended use limitations of the instant claims (water supply). In addition, one skilled in the art recognizes that CuZn alloys or brass alloys are 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 13-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8 of U.S. Patent No. 9017491 B2 (US'491). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recites a substantially similar composition (overlapping) with a substantially identical microstructure.
With respect to the claimed conductivity values as well as proof stress×80%×(100%-stress relaxation rate (%) at 150°C for 1,000 hours) is 295 N/mm2 or more, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP § 2112.01 I. Further, products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01 II. Therefore, the alloy of the patent is expected to possess the properties as claimed.
With respect to the claimed formulas, as the claims of the patent discloses an alloy with a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the patent resulting from the instant formulaic expressions.  it is well settled that there is no invention in the discovery of a general formula if it covers a composition In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
With respect to the intended use / capability limitations of the dependent claims, for example claims 17 and 18, as the claims of the patent teaches a Cu with similar composition and microstructure, the alloy of the patent would be capable of being used as being claimed in the instant claims. 
Claims 13-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-36 of copending Application No. 16/946,211 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application reveal a copper alloy with substantially identical composition wherein the claimed ranges of the various elements of the instant claims lie within or overlap the ranges provided by the copending application (see Ni explanation below), identical microstructure, identical properties and capabilities, and satisfaction of identical formulaic expression and ranges .
With respect to the composition, it is noted that instant claims require 2.1 to 5 mass% of Ni while the claims of copending application recite Ni: 1.5 to 2.0 mass%. MPEP § 2144.05 I provides the guidance that  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Therefore, the claimed range of the instant claims are obvious over that of the values provided by the claims of the copending application .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 03/09/2022 with respect to the rejection “Claims 13-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0039827 A1 of Yamagishi (US'827)” have been fully considered but they are not persuasive.
Regarding the arguments that “US'827 has a completely different objective than the claimed invention. Therefore, it cannot be used as a basis for achieving the claimed invention”, Applicant's arguments have been fully considered but they are not persuasive. The alloys of both the instant claims and of the prior art are directed to copper alloys with a specific compositional range for its constituent elements. Therefore, the alloy of the prior art is analogous to the alloy of the instant claims. 
Regarding the arguments that “The composition of the claimed invention is different from that of US'827”, Applicant's arguments have been fully considered but they are not persuasive. As noted above, the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above thereby establishing a prima facie case of obviousness.
With respect to the arguments that the embodiments provided by the prior art do not teach the claimed matter, Applicant's arguments have been fully considered but they are not In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).See MPEP § 2123.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "high strength, excellent elongation, bending workability, stress relaxation characteristics, color fastness, or antimicrobial properties") are not recited in the rejected claim(s) – especially the independent claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, Applicant does not provide any factually supported objective evidence to lead one to conclude the alloy of the prior art which has substantially identical composition and microstructure as claimed in the instant claims would not have the properties. 
As noted above, the prior art renders the instant claims obvious. If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However,  cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I. 
Regarding the arguments directed at the proof of concept to show that the composition of the prior art would read on the instant claimed formulas, Applicant's arguments have been fully considered but they are not persuasive.  Patents are relevant as prior art for all they contain. Please note that the above is a proof of concept that the composition would meet the claimed formulas. It is agreed that the sum of Zn: 24, Sn: 0.8 and Ni: 2.2 and P: 0.05 would result in 72.05 wt% and if subtracted from 100% would result in a balance of 72.95 wt%. However, attributing the entirety of it to Copper is not what the prior art teaches or what is intended by the showing the proof of concept. The proof of concept only shows the composition of the 4 elements that are involved in the claimed formulaic expressions which means that since the prior art allows 58-66 Cu, 0.3-3.5 Pb. 0.3-3 Bi, 0.1-0.5 Si and 0.02-0.6 Fe this means that the Cu amount would not be 72.95 wt% as argued but abides by the teaching of the prior art of 58-66 wt% Cu.
Applicant's arguments filed 03/09/2022 with respect to the rejection “Claims 13-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, US'491)” have been fully considered but they are not persuasive.
Regarding the arguments that the alloy of the instant claims and that of US’491 are different and having properties, Applicant's arguments have been fully considered but they are not persuasive. The alloys of both the instant claims and of the prior art are directed to copper alloys with a specific compositional range for its constituent elements. Therefore, the alloy of the prior art is analogous to the alloy of the instant claims. 
Regarding the arguments that the composition of the alloy of the instant claims and that of US’491 are different, Applicant's arguments have been fully considered but they are not persuasive. The claims of the patent recites a substantially similar composition (overlapping) with a substantially identical microstructure.
Regarding the arguments that the composition of the alloy of the instant claims and that of US’491 would not be able to meet the claimed formulaic expressions and their ranges, Applicant's arguments have been fully considered but they are not persuasive. It is noted that Applicant does not show all of the possibilities of the prior art /patents – meaning the minimum and maximum values for each element of the prior art /patents. In addition, as noted above the claims of the patent recites a substantially similar composition (overlapping) and therefore the would meet the claimed formulaic expressions and range.
It is noted that the Applicant did not point out any supposed errors with the rejection “Claims 13-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-36 of copending Application No. 16/946,211 (reference application).” Therefore, the provisional rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733